Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on June 8, 2022. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Frank et al., U.S. Patent Application Publication No. US 2015/0232082, in view of Wang et al., U.S. Patent Application Publication No 2020/0391721, hereinafter referred to as Frank and Wang, respectively.

6.	Regarding independent claims 1, Frank discloses a multi-motor system capable of performing a global optimization in order to determine an optimal contribution of torque from motors in a vehicle based on a given torque demand in order to achieve a performance objective over an entire driving cycle while remaining within one or more constraints.

7.	Wang teaches calculating, based on the efficiency data, a cost function for the amount of energy used across all time periods in the driving cycle for each of the potential combinations of torque.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

a plurality of motors mechanically coupled to a shaft, wherein the plurality of motors are electric motors; a database that stores efficiency data associated with each of the plurality of motors, wherein the efficiency data represents the efficiency of a motor across combinations of speed and torque; a controller for receiving driving cycle information for a driving cycle, and for generating torque commands for the plurality of motors; wherein the controller generates torque commands for the plurality of motors by performing an optimization analysis across all time periods in the driving cycle with respect to potential combinations of torque contributions by the motors, the optimization analysis comprising: determining based on the driving cycle information a required shaft speed and torque across all time periods in the driving cycle; calculating, based on the efficiency data, a cost function for the performance objective across all time periods in the driving cycle for each of the potential combinations of torque contributions by the plurality of motors; identifying from the potential combinations of torque contributions one or more combinations of torque contributions that meet the performance objective  based on the cost function and that remains within the one or more constraints; and generating, for each time period in the driving cycle, torque command signals for each of the plurality of motors in order to cause the plurality of motors to drive the shaft according to the one or more combinations of torque contributions to meet the performance objective while remaining within the one or more constraints.

9.	Claims 2-9 and 19 depend from claim 1 and are therefore allowable.

10.	Independent claim 10 present the same features as independent claim 1 so it is allowable for the same reasons. 

11.	Claims 11-18 and 20 depend from independent claim 10 respectively and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665